Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  February 3, 2016                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  152851(48)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  GEORGE K. TRUCHAN,                                                                           Joan L. Larsen,
                                                                                                         Justices
            Plaintiff-Appellant,
                                                              SC: 152851
  v                                                           COA: 323624
                                                              Lenawee CC: 2012-004423-CZ
  CHARTER TOWNSHIP OF ADRIAN, JIM
  KOEHN, and RICHARD L. GERMOND,
             Defendants-Appellees.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before February 15, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              February 3, 2016